Name: Commission Regulation (EEC) No 3798/88 of 24 November 1988 laying down detailed rules concerning follow-up reports on projects granted financial aid in the framework of Community measures to improve and adapt structures in the fisheries and aquaculture sector
 Type: Regulation
 Subject Matter: management;  cooperation policy;  fisheries;  documentation;  regions and regional policy
 Date Published: nan

 9 . 12 . 88 Official Journal of the European Communities No L 339 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) N ° 3798 / 88 of 24 November 1988 laying down detailed rules concerning follow-up reports on projects granted financial aid in the framework of Community measures to improve and adapt structures in the fisheries and aquaculture sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028 / 86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (*), and in particular Article 39 (3 ) thereof, Whereas , in accordance with Article 39 of Regulation (EEC) No 4028 / 86 , the beneficiary should forward to the Commission , through the Member State concerned, a report on the results of the project (hereinafter referred to as 'the follow-up report'); Whereas these follow-up reports should enable the Commission to make checks on Community expenditure and cumulatively contribute to information on the economic state and development of the fisheries sector, which is necessary to ensure the proper functioning of the structural element of the common fisheries policy ; Whereas the follow-up reports , in particular on the financial results , should indicate clearly the operating costs and viability of projects , in particular with reference to those envisaged when community financial aid was granted to them; Whereas the information contained in follow-up reports should be presented in standard forms appropriate to the types of project ; Whereas beneficiaries of the Community grant should ensure that the follow-up report is forwarded at the time it is due ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Fishing Industry , HAS ADOPTED THIS REGULATION: Article 1 1 . Follow-up reports , forwarded by the beneficiary through the Member State concerned, shall reach the Commission not later than three months after the period fixed in Article 39 ( 1 ) of Regulation (EEC) No 4028 / 86 , namely two years after the last payment of aid for projects referred to in Title II and in Article 11 ( 1 ) ( a ) and five years after the last payment of aid for projects referred to in Article 11 ( 1 ) (b ) of the aforementioned Regulation . 2 . The data which the follow-up report must contain are indicated in the Annex according to the types of project concerned . 3 . If the report is not received by the due date it shall be considered that the beneficiary has not fulfilled the obligation laid down in Article 39 ( 1 ) of Regulation (EEC) No 4028 / 86 . Article 2 If, after the last payment by the Commission , there are changes of ownership or status of the undertaking which is a beneficiary of Community aid in accordance with existing Community provisions , the notified report shall be forwarded by the new owner . In this event , the beneficiary shall remain responsible for ensuring that the obligations referred to in Article 1 ( 3 ) are fulfilled . Article 3 Comprehensive records on the results of the project shall be kept at the disposal of the Commission by the beneficiary for a period of three years after the forwarding of the follow-up report to the Commission . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.H OJ No L 376 , 31 . 12 . 1986 , p. 7 . No L 339 / 2 Official Journal of the European Communities 9 . 12 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 24 November 1988 . For the Commission Ant6nio CARDOSO E CUNHA Member of the Commission 9 . 12 . 88 Official Journal of the European Communities No L 339 / 3 ANNEX FOLLOW-UP REPORT ON THE RESULTS OF OPERATING A NEW INSTALLATION FOR FARMING OF FISH, CRUSTACEANS OR MOLLUSCS BUILT WITH THE SUPPORT OF COMMUNITY FUNDS WITHIN THE FRAMEWORK OF COUNCIL REGULATION (EEC) No 4028 /86 (NB: Before completing this form please read the notes overleaf) (Space reserved for official use) ADMINISTRATIVE INFORMATION (To be completed by the beneficiary/owner) I. 1 . Application/Project Commission Decision  No:  No: Date: I. 2 . Work on project: Date of commencement of works: Date of completion : I. 3 . Cost of investment : Estimate: Actual : Amount of grant paid: EEC: Member State : II . I /we hereby certify that the information in this project is correct to the best of my/ our knowledge and authorize the Commission to use the data for statistical purposes . Signature of the owner (all owners if more than one): No L 339 /4 9 . 12 . 88Official Journal of the European Communities (To be completed by the national administration) III . This report is forwarded to the Commission of the European Communities through : Member State : Authority : Seal /Signature : Date; Notes : 1 . ( a ) According to Article 39 ofRegulation (EEC) No 4028 / 86 of 1 8 December 1 986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector , beneficiaries of aid shall forward to the Commission , through the Member State concerned, a report on the results of the project ; ( b ) this information is required in accordance with the conditions of approval and payment of a grant from the Community and is to be provided by the owner(s) two years after the last payment of aid. 2 . Such 'follow-up' reports are required so that the economic state and development of the fishing sector may be continuously assessed by the Commission . 3 . The information provided is treated as confidential and will not be disclosed by the Commission to anybody without prior permission of the owner(s), however the Commission reserves the right to use these data for statistical purposes . 4 . This report is in two parts : Part I should comprise the observations, suggestions and comments on the results of the project . Part II should indicate the viability of the project . Tax data are not required , but operating costsmust be clearly and comprehensively indicated , so that the actual results achieved by the project may be fully understood . 5 . Any significant differences which occur between the actual results and those forecast in the application for a grant from the Community should be explained. 9 . 12 . 88 Official Journal of the European Communities No L 339 / 5 PART I 1 . Time delay between your application to the national administration and the date of the first payment by the Community: 1.1 . No of months: 1 .2 . Causes of eventual delay: The Community decision process Authorization procedures Contractors' delay Other Specify: Suggestions : 2 . Time delay between your first and last payment by Brussels : 2.1 . No of months 2.2. Difficulties encountered with Delay in works Administrative payment process Other (Specify if possible): 2.3 . Suggestions : No L 339 / 6 Official Journal of the European Communities 9 . 12 . 88 3 . EEC and State aid are given after you start your project . How did you cope with the initial financial requirements: Your own funds Bank loans: Amount: Duration: Interest rate : Type of guarantees: Other : 4 . If no Community aid had been given , would the project have had to be modified ? Explain the reasons:YES NO 5. How did the Community aid respond to your expectations ? Adequately Inadequately Comments if any: 6 . Did you encounter difficulties in obtaining the concession / licence for your fish-farm? Of what kind?Yes NO 7. Has the project developed as anticipated? YES NO For what reasons ? 8 . Could it have been more successful if implemented differently? Explain how?YES NO 9 . 12 . 88 Official Journal of the European Communities No L 339 /7 9 . Have changes been made since the application for a Community grant? NO YES No of basins : No of cages : Rearing area: Species : 10 . Do the initially estimated parameters maintain their validity? YES NO Changes in stock density : .... Changes in juvenile survival rate , per species raised and per age group : Changes in conversion rate, per species raised and per age group : Other (specify): 11 . Have you had problems of: 1 . Water supply 2. Pollution 3 . Juvenile supply 4 . Nutrition 5 . Diseases Of what kind? No L 339/ 8 Official Journal of the European Communities 9 . 12 . 88 12. What improvements did this project bring to your firm? Which? How many persons? Increase in revenue Lower operating costs Increase/Decrease in labour ( ¢  ) Improvement in value of assets Decrease in debt Higher rate of return Other Specify : 13 . What developments in the fishing and aquaculture sector influenced your operations? Available fish resources Fishing conditons Prices :  higher  lower  higher  lower Operating costs : Processing facilities Other Specify: Comment on each development if possible : (*} Delete as applicable. 9 . 12 . 88 Official Journal of the European Communities No L 339 / 9 PART II /A PARTICULARS OF PROJECT No / / New installation for the farming of fish, crustaceans and molluscs Production forecasts (*) and actual levels (f = forecast , a = actual):  It was anticipated that the project would be completed in:  Normal production level would be reached in : Actual : Actual : years years years years 1 . Juveniles / spat Product (') Indvidual weight or diameter for molluscs Total number or total quantity (kg) Total value (national currency) f a f a f a A. For sale : 1 2 3 , 4 5 Total value (only) B. For use on site : 1 2 3 : 4 : 5 (*) Names of species in Latin , e . g: Salmo salar, Salmo trutta, Scophthalmus maximus, Dicentrarchus labrax, Sparus auratus, Grassostrea gigas, Mytilus edulis, Pecten maximus. 2 . Adults Product ( 1 ) Individual weight Total number ortotal quantity (tonnes) Total value (national currency) f a f a f a For sale : 1 2 3 4 5 Total value (only) I || (') Names of species in Latin, e . g. Salmo salar, Salmo trutta, Scophthalmus maximus, Dicentrarchus labrax, Sparus auratus, Crassostrea gigas, Mytilus edulis, Pecten maximus. (') Forecasts: as made at time of application for grant. No L 339 / 10 Official Journal of the European Communities 9 . 12 . 88 PART II /B OPERATING COSTS AND PROJECT VIABILITY Forecast 19 .... Actual Year I Year II ' \ 1 I.! 1 .- Turnover (value) (quantity in tonnes) 2 . Costs of production 2.1 . Energy costs 2.2 . Feed 2.3 . Purchase of juveniles / spat (Number) 2.4 . Cost of labour 2.5 . Insurance 2.6 . Maintenance 2.7 . Other operating expenses (*) 3 . Operating profit before depreciation (1  2) 4. Depreciation 5 . Operating profit before interest and taxes (3  4) 6 . Financial charges 7. Operating profit before tax (5  6) Explanatory notes : (*) Please specify nature of expenses . 9 . 12 . 88 Official Journal of the European Communities No L 339 / 11 FOLLOW-UP REPORT ON THE RESULTS OF OPERATING A MODERNIZED OR EXTENDED INSTALLATION FOR THE FARMING OF FISH, CRUSTACEANS OR MOLLUSCS BUILT WITH THE SUPPORT OF COMMUNITY FUNDS WITHIN THE FRAMEWORK OF COUNCIL REGULATION (EEC) No 4028 /86 (NB: Before completing this form please read the notes overleaf) ( space reserved for official use) ADMINISTRATIVE INFORMATION (To be completed by the beneficiary/ owner) . 1 . 1 . Application /Project Commission Decision  No:  No: Date I. 2 . Work on project: Date of commencement of works: Date of completion: 1.3 . Cost of investment: Estimate: Actual : Amount of grant paid: EEC: Member State: II . I /we hereby certify that the information in this project is correct to the best of my/our knowledge and authorize the Commission to use the data for statistical purposes . Signature of the owner ( all owners if more than one): No L 339/ 12 Official Journal of the European Communities 9 . 12 . 88 (To be completed by the national administration) III . - This report is forwarded to the Commission of the European Communities through : Member State : Authority: Seal /Signature: Date : Notes : 1 . (a ) According toArticle 39 of Regulation (EEC) No 4028 / 86 of 1 8 December 1986 on Communitymeasures to improve and adapt structures in the fisheries and aquaculture sector, beneficiaries of aid shall forward to the Commission , through the Member State concerned, a report on the results of the project ; (b) this information is required in accordance with the conditions of approval and payment of a grant from the Community and is to be provided by the owner(s ) two years after the last payment of aid . 2 . Such 'follow-up' reports are required so that the economic state and development of the fishing sector may be continuously assessed by the Commission . 3 . The information provided is treated as confidential and will not be disclosed by the Commission to anybody without prior permission of the owner(s ), however the Commission reserves the right to use these data for statistical purposes . 4 . This report is in two parts : Part I should comprise the observations , suggestions and comments on the results of the project . Part II should indicate the viability of the project . Tax data are not required , but operating costs must be clearly and comprehensively indicated , so that the actual results achieved by the project may be fully understood. 5 . Any significant differences which occur between the actual results and those forecast in the application for a grant from the Community should be explained . 9 . 12 . 88 Official Journal of the European Communities No L 339 / 13 PART I 1 . Time delay between your application to the national administration and the date ofthe first payment by the Community: 1.1 . No of months: 1 .2 . Causes of eventual delay: The Community decision process Authorization procedures Contractors' delay Other Specify: Suggestions : 2 . Time delay between your first and last payment by Brussels : 2.1 . No of months: 2.2 . Difficulties encountered with: Delay in works Administrative payment process Other Specify if possible: 2.3 . Suggestions: No L 339 / 14 Official Journal of the European Communities 9 . 12 . 88 3 . EEC and State aid are given after you start your project . How did you cope with the initial financial requirements : Your own funds Bank loans Amount : Duration: Interest rate : Type of guarantees: Other 4. If no Community aid had been given , would the project have had to be modified? YES Explain the reasons: NO 5 . How did the Community aid respond to your expectations? Adequately Inadequately Comments if any: 6 . Objective of investment: Extension of rearing area Increase in No of basins Increase in No of cages Changes in technology Rearing of new species Increase in productivity Other Which ? Specify: 9 . 12 . 88 Official Journal of the European Communities No L 339 / 15 7 . Do the initially estimated parameters maintain their validity? YES NO Changes in stock density: Changes in juvenile survival rate, per species raised and per age group: Changes in conversion rate , per species raised and per age group: Other ( specify): 8 . Have you had problems of: 1 . Water supply 2 . Pollution 3 . Juvenile supply 4. Nutrition 5 . Diseases Of what kind? 9 . Could the project have been more successful if implemented differently? NO YES How? 10 . What improvements did this project bring to your firm? Increase in revenues Lower operating costs Which? No L 339 / 16 Official Journal of the European Communities 9 . 12 . 88 How many persons? Increase/Decrease in labour (*) Higher rate of return Improvement in value of assets Decrease in liabilities Other Specify: 11 . What developments in the fishing and aqaaculture sector influenced your operations ? Available fish resources Fishing conditions Prices : Operating costs :  higher  lower  higher  lower Processing facilities Other Specify: Comment on each development if possible : (*) Delete as applicable . 9 . 12 . 88 Official Journal of the European Communities No L 339 / 17 PART II /A PARTICULARS OF PROJECT No / / Modernized or extended installation for the farming of fish, crustaceans and molluscs Production forecasts (') and actual levels (p = previous, f = forecast , a = actual):  It was anticipated that the project would be completed in: years  Normal production level would be reached in: Actual : Actual : years years years 1 . Juveniles /spat Product (') Indvidual weight Total number ortotal quantity ( kg) Total value (national currency) P f a P f a P f a A. For sale : 1 2 3 4 5 Total value (only) l \ B. For use on site : 1 2 3 ; 4 5 (') Names of species in Latin , e.g: Salmo salar, Salmo trutta, Scopkthalmus maximus, Dicentrarchus labrax, Sparus auratus, Crassostrea gigas, Mytilus edulis, Pecten maximus. 2. Adults Product (') Individual weight Total number ortotal quantity (kg) Total value (national currency) P f 'a P f a P f a For sale: 1 2 3 4 5 Total value (only) l I (') Names of species in Latin , e . g. Salmo salar, Salmo trutta, Scophthalmus maximus, Dicentrarchus labrax, Sparus auratus, Crassostrea gigas, Mytilus edulis, Pecten maximus. i 1 ) Forecasts: as made at time of application for grant. No L 339 / 18 Official Journal of the European Communities 9 . 12 . 88 PART II /B OPERATING COSTS AND PROJECT VIABILITY Previous Forecast 19.... Actual Year I Year II I \ I 1 . Turnover (value) (quantity in tonnes) 2 . Costs of production 2.1 . Energy costs 2.2 . Feed 2.3 . Purchase of juveniles / spat 2.4 . Cost of labour 2.5 . Insurance 2.6 . Maintenance 2.7. Other operating expenses (*) 3 . Operating profit before depreciation (1  2) 4. Depreciation 5 . Operating profit before interest and taxes (3  4) 6 . Financial charges 7. Operating profit before tax (5  6) Explanatory notes : (*) Please specify nature of expenses . 9 . 12 . 88 Official Journal of the European Communities No L 339 / 19 FOLLOW-UP REPORTONTHE RESULTS OF OPERATING ANEW FISHING VESSEL BUILT WITHTHE SUPPORTOFCOMMUNITYFUNDSWITHINTHE FRAMEWORKOFCOUNCIL REGULATION (EEC) No 4028 /86 (NB: Before completing this form please read the notes overleaf) ( space reserved for official use) ADMINISTRATIVE INFORMATION (To be completed by the beneficiary/owner ) I. 1 . Application/Project Commission Decision  No.:  No.: Date I. 2 . Work on project: Date of signature of contract with the shipyard Date of entry into service (*) I. 3 . Cost of investment: Estimate: Actual : Amount of grant paid: EEC: Member State: II . I /we hereby certify that the information in this project is correct to the best of my/our knowledge and authorize the Commission to use the data for statistical purposes . Signature of the owner (all owners if more than one): (*) As defined in Article 6 of Council Regulation (EEC) No 2930/ 86 (OJ No L 274, 25 . 9 . 1986, p. 1 ). No L 339 /20 Official Journal of the European Communities 9 . 12 . 88 (To be completed by the national administration) III . This report is forwarded to the Commission of the European Communities through : Member State : Authority: Seal /Signature: Date : Notes : 1 . (a ) According toArticle 39 ofRegulation (EEC) No 4028 / 86 of 1 8 December 1986 on Communitymeasures to improve and adapt structures in the fisheries and aquaculture sector, beneficiaries of aid shall forward to the Commission, through the Member State concerned , a report on the results of the project ; (b) this information is required in accordance with the conditions of approval and payment of a grant from the Community and is to be provided by the owner(s) two years after the last payment of aid . 2 . Such 'follow-up' reports are required so that the economic state and development of the fishing sector may be continuously assessed by the Commission. 3 . The information provided is treated as confidential and will not be disclosed by the Commission to anybody without prior permission of the owner(s), however the Commission reserves the right to use these data for statistical purposes . 4 . This report is in two parts : Part I should comprise the observations, suggestions and comments on the results of the project. Part II should indicate the viability of the project . Tax data are not required , but operating costs must be clearly and comprehensively indicated , so that the actual results achieved by the project may be fully understood . 5 . Any significant differences which occur between the actual results and those forecast in the application for a, grant from the Community should be explained . 9 . 12 . 88 Official Journal of the European Communities No L 339 / 21 PART I 1 . Time delay beween your application to the national administration and the date of the first payment by the Community: 1.1 . No of months : 1.2 . Causes of eventual delay: The Community decision process Shipyard delay Otger Specify: Suggestions : 2 . Time delay between your first and last payment by Brussels : 2.1 . No of months 2.2 . Difficulties encountered with : Shipyard delay Administrative payment process Other Specify it possible: 2.3 . Suggestions: No L 339 /22 Official Journal of the European Communities 9 . 12 . 88 3 . EEC and State aid are given after you start your project. How did you cope with the initial financial requirements : Your own funds Bank loans , Amount : Duration: Interest rate : Type of guarantees : Other 4 . If no Community aid had been given, would he project have had to be modified? YES Explain die reasons: NO 5 . How did the Community aid respond to your expectations ? Adequately Inadequately Comments if any: 6 . Have you changed your shipyard since the first presentation of your project to the Commission? NO YES Due to : Price changes Delays Improvements in quality Other Specify : 9 . 12 . 88 Official Journal of the European Communities No L 339 / 23 7. Has the project developed as anticipated? YES NO Why? Changes in : Length between perpendiculars Power of main engine GRT Fishing gear Equipment: Fishing grounds Other Specify: 8 . Could it have been more successful if implemented differently? NO YES How? With changes in: Length between perpendiculars Power of main engine GRT Fishing gear Equipment Fishing grounds Other No L 339 /24 Official Journal of the European Communities 9 . 12 . 88 Specify : 9 . What improvements did this project bring to your firm? Increase in revenue Lower operating costs  Fuel and lubricants  Labour  Other Specify: Increase/Decrease in labour (*) How many fishermen? Higher rate of return Improvement in value in liabilities Decrease in liabilities Other 10 . What developments in the fishing and aquaculture sector influenced your operations? Available fish resources Fishing conditions Prices :  higher  lower Operating costs :  higher  lower (*) Delete if not applicable . 9 . 12 . 88 .OfficialJournal of the European Communities No L 339 / 25 Processing facilities Other Specify : Comment on each development if possible : No L 339 /26 Official Journal of the European Communities 9 . 12. 88 . PART II /A ACTIVITY OF VESSEL (covering the two years from completion of project 1 . Name of vessel : Home port : Member State: Region : Registration No.: Port of registry: Main port of unloading: Second port of unloading: Other ports of unloading: Number of crew: Vessel majority owner aboard: YES /NO Length (pp): Tonnage (GRT): Engine power (hp/kW): 2. Schedule offishing (f = forecast , a = actual) Year Number of trips Total No of fishing days per year Fishing zones (') Fishing method (2) Fuel consumption (1 000 kg) f a f a f a f a f a 1 2 ( 1 ) In the 'fishing zones' column, enter the ICES divisions or NAFO sub-areas . For the Caribbean, Mediterranean maritime regions, etc., use the terms laid down by the competent national bodies . ( 2 ) Indicate the 'fishing method/vessel type' according to Annex 1 . 3 . Landings l For human consumption Other I Benthic/Demersal Pelagic Crutacea andmolluscs uses(') Grandtotals ll f a f a f a f a Quantity (tonnes ):  First year  Second year | Total Value (1 000 national currency)  First year I I \  Second year | | Total \ I I (') Where appropriate, enter the number of months spent fishing for purposes other than 'human consumption'. 9 . 12 . 88 Official Journal of the European Communities No L 339 /27 PART II/B OPERATING COSTS AND PROJECT VIABILITY (Complete this Annex if the crew work on share contracts ; otherwise complete Annex II /C) Forecast Actual Year I Year II II| II II I I I I I II 1 . Turnover /Sales 2 . Shared expenses 2.1 . Fuel and lubricants 2.2. Ice and provisions 2.3 . Other (*) 3 . Turnover minus expenses at 2 4. Value of crew's share (...% of 3 ) 5 . Value of shipowner's share (...% of 3 ) 6 . Shipowner's expenses 6.1 . Financial charges 6.2. Insurance 6.3 . Maintenance 6.4. Other (*) . 7 . Operating profit before tax (5  6) Explanatory notes : (*) Please specify nature of expenses. No L 339 /28 Official Journal of the European Communities 9 . 12 . 88 PART II /C OPERATING COSTS (Complete this Annex if the crew work on wage contracts) Forecast Actual Year I Year II I I I I I I I I I I I I 1 . Turnover/Sales 2 . Costs of production 2.1 . Fuel and lubricants 2.2 . Ice and provisions 2.3 . Labour 2.4 . Insurance 2.5 . Maintenance 2.6 . Other operating expenses (*) 3 . Operating profit before depreciation (1  2) 4. Depreciation 5 . Operating profit before interest and taxes (3  4) 6 . Financial charges 7 . Operating profit before tax (5  6) Explanatory notes: (*) Please specify nature of expenses . 9 . 12 . 88 Official Journal of the European Communities No L 339 /29 Annex I VESSELS' CODES Vessels Code 1 . Trawlers TO 1.2 . Side trawlers TS 1.2.1 . Wet-fish TSW 1.2.2 . Freezers TSF 1.3 . Stern trawlers TT 1.3.1 . Wet-fish TTW 1.3.2 . Freezers TTF 1.3.3 . Factory trawlers TTP 1.4 . Outrigger trawlers TU 1.5 . Trawlers (not elsewhere included) TOX 2 . Seiners SO 2.1 . Purse seiners SP 2.1.1 . North American type SPA 2.1.2 European type SPE 2.2 . Tuna purse seiners SPT 2.3 . Seine netters SN 2.4 . Seiners (not elsewhere included) SOX 3 . Dredgers DO 3.1 . Non-continuous dredging DB 3.2. Continuous dredging DM 3.3 . Dredgers (not elsewhere included) DOX 4. Lift-setters NO 4.1 . Using one boat-operated net NB 4.2 . Lift-netters (not elsewhere included) NOX 5. Trap-netters WO 5.1 . Pot vessels WOL 5.2 . Trap setters (not elsewhere included) WOX 6 . Liners LO 6.1 . Handliners LH 6.2 . Longliners LL 6.3 . Tuna longliners LLT 6.4 . Pole and line vessels LP 6.4.1 . Japanese type LPJ 6.4.2 . American type LPA 6.5 . Trailers LT 6.6 Liners (not elsewhere included) LOX 7. Vessels using pumps for fishing PO 8 . Multipurpose vessels MO 8.1 . Seiner-handliners MSN 8.2. Trawler-purse seiners MTS 8.3 . Trawler-drifters MTG 8.4 . Multipurpose vessels (not elsewhere included) MOX 9. Fishing vessels (not elsewhere included) FX class="page"> 9 . 12. 88 Official Journal of the European Communities No L 339 /31 FOLLOW-UP REPORT ON THE RESULTS OF OPERATING A NEW PROJECT OF STRUCTURAL WORKS TO MAKE FULLER USE OF COASTAL WATERS BUILT WITH THE SUPPORT OF COMMUNITY FUNDS WITHIN THE FRAMEWORK OF COUNCIL REGULATION (EEC) No 4028 /86 (NB: Before completing this form please read the notes overleaf) (space reserved for official use ) ADMINISTRATIVE INFORMATION (To be completed by the beneficiary/owner) I. 1 . Application /Project Commission Decision  No:  No: Date I. 2 . Work on project: Date of commencement of works Date of on-site positioning 1.3 . Cost of investment: Estimate: Actual : Amount of grant paid: EEC: Member State : II . I /we hereby certify that the information in this project is correct to the best of my/our knowledge and authorize the Commission to use the data for statistical purposes. Signature of the owner (all owners if more than one): No L 339 /32 Official Journal of the European Communities 9 . 12 . 88 (To be completed by the Member State) III . This report is forwarded to the Commission of the European Communities through : Member State : Authority: Seal / Signature : Date : Notes : 1 . ( a ) AccordingtoArticle39ofRegulation(EEC)No4028 / 86ofl8Decemberl986onCommunitymeasures to improve and adapt structures in the fisheries and aquaculture sector , beneficiaries of aid shall forward to the Commission , through the Member State concerned, a report on the results of the project ; (b) this information is required in accordance with the conditions of approval and payment of a grant from the Community and is to be provided by the owner(s) five years after the last payment of aid. 2 . Such 'follow-up' reports are required so that the economic state and development of the fishing sector may be continuously assessed by the Commission. 3 . The information provided is treated as confidential and will not be disclosed by the Commission to anybody without prior permission of the owner(s), however the Commission reserves the right to use these data for statistical purposes. 4 . This report is in two parts: Part I should comprise the observations, suggestions and comments on the results of the project. Part II shall consist of the conclusions of the three year scientific monitoring as well as the assessment and verification of changes in fishery resources within the area concerned , referred to in Article 11 (5 ) of Council Regulation (EEC) No 4028 / 86 . 5 . Any significant differences which occur between the actual results and those forecast in the application for a grant from the Community should be explained . 9 . 12 . 88 Official Journal of the European Communities No L 339 / 33 PART I 1 . Time delay between your application to the national administration and the date of the first payment by the Community: 1.1 . No of months: 1 .2 . Causes of eventual delay: The Community decision process Contractors' delay Other Specify: Suggestions : 2 . Time delay between your first and last payment by Brussels: 2.1 . No of months: 2.2. Difficulties encountered with: Delay in works Administrative payment process Other Specify if possible : 2.3 . Suggestions : No L 339 /34 Official Journal of the European Communities 9 . 12 . 88 3 . EEC and State aid are given after you start your project . How did you cope with the initial financial requirements : Your own funds Bank loans Amount : Duration: Interest rate : Type of guarantees: Other 4. If no Community aid had been given , would the project have had to be modified? YES Explain the reasons: NO 5 . How did the Community aid respond to your expectations? Adequately Inadequately Comments if any: 6 . Has the project developed as anticipated? YES NO Why? 7. Could it have been more successful if implemented differently? YES How? NO 8 . What improvements did this project bring to: Tourism: Environment 9 . 12 . 88 Official Journal of the European Communities No L 339 /35 Fishing operations Fish prices Operating costs Other Specify : Observations: 9 . 12 . 88No L 339 / 36 Official Journal of the European Communities PART II CONSISTS OF THE REPORT OF THE THREE-YEAR SCIENTIFIC MONITORING REFERRED TO IN ARTICLE 11 (5 ) OF COUNCIL REGULATION (EEC) No 4028 / 86